Name: 2003/492/EC: Commission Decision of 3 July 2003 on a financial contribution from the Community towards the eradication of classical swine fever in Germany in 2001
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  environmental policy;  health;  agricultural structures and production;  EU finance
 Date Published: 2003-07-05

 Avis juridique important|32003D04922003/492/EC: Commission Decision of 3 July 2003 on a financial contribution from the Community towards the eradication of classical swine fever in Germany in 2001 Official Journal L 168 , 05/07/2003 P. 0028 - 0032Commission Decisionof 3 July 2003on a financial contribution from the Community towards the eradication of classical swine fever in Germany in 2001(Only the German text is authentic)(2003/492/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Regulation (EC) No 806/2003(2), and in particular Article 3(3) and Article 5(3) thereof,Whereas:(1) Outbreaks of classical swine fever occurred in Germany in 2001. The emergence of this disease represents a serious risk to the Community's livestock population.(2) With a view to helping to eradicate the disease as rapidly as possible, the Community may contribute financially to eligible costs incurred by the Member State, as provided for in Decision 90/424/EEC.(3) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the "Guarantee" section of the European Agricultural Guidance and Guarantee Fund. The auditing of these measures comes under Articles 8 and 9 of the said Regulation.(4) The payment of the Community financial contribution must be subject to the condition that the planned activities were actually implemented and the authorities provide all the necessary information within certain deadlines.(5) On 3 May 2002, Germany submitted an official request for reimbursement for all the expenditure incurred on its territory.(6) It is now time to set the amount of an advance on the Community financial contribution, pending checks carried out by the Commission. This advance must be 50 % of the Community contribution calculated on the basis of the costs submitted (EUR 1600000) for slaughtering the pigs and limiting, for the moment, the "other costs" to 10 % of the amount of this reimbursement.(7) The terms "swift and adequate compensation of the livestock farmers" used in Article 3 of Decision 90/424/EEC, "reasonable payments" and "justified payments" and the categories of eligible expenditure under "other costs" associated with the compulsory slaughter must all be defined.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS DECIDED AS FOLLOWS:Article 1Granting of a financial contribution from the Community to GermanyIn order to eradicate classical swine fever in 2001, Germany may benefit from a Community financial contribution of 50 % of the expenditure incurred for the:(a) swift and adequate compensation of farmers forced to cull their animals as part of the measures to eradicate the outbreaks of classical swine fever in 2001, pursuant to the provisions of Article 3(2)(7) of Decision 90/424/EC and this Decision;(b) operational expenditure associated with the destruction of contaminated animals and products, the cleaning and disinfecting of premises and the cleaning and disinfecting, or destruction if necessary, of contaminated equipment, under the conditions provided for in Article 3(2)(1), (2) and (3) of Decision 90/424/EEC and this Decision.Article 2DefinitionsIn this Decision, the following definitions shall apply:(a) "swift and adequate compensation": the payment, without prejudice to Article 4(2) of Commission Regulation (EC) No 296/96(4), within ninety days of the slaughter of the animals, of compensation corresponding to the market value that these animals had immediately prior to their contamination or slaughter;(b) "reasonable payments": payments made for the purchase of equipment or services at proportionate prices compared to the market prices that applied before the outbreak;(c) "justified payments": payments made for the purchase of equipment or services in accordance with Article 3(2) of Decision 90/424/EEC, where their nature and direct link to the compulsory slaughter of animals on holdings have been demonstrated.Article 3Arrangements for the payment of the financial contribution1. Subject to the results of the checks referred to in Article 6, an advance of EUR 440000 shall be paid, as part of the Community financial contribution mentioned in Article 1, on the basis of supporting documents submitted by Germany relating to the swift and adequate compensation of owners for the compulsory slaughter, the destruction of the animals and, if necessary, the products used for cleaning, disinfecting and disinsectisation of the holdings and equipment, as well as the destruction of contaminated feed and materials.2. Once the checks referred to in Article 6 have been carried out, the Commission shall decide on the balance in accordance with the procedure provided for in Article 41 of Decision 90/424/EEC.Article 4Eligible operational expenditure covered by the Community financial contribution1. The Community financial contribution referred to in Article 1(b) relates only to justified and reasonable payments for the eligible expenditure mentioned in Annex I.2. This Community financial contribution referred to in Article 1 does not include:(a) value added tax;(b) officials' remuneration;(c) the use of public equipment, with the exception of consumables.Article 5Conditions for payment and supporting documents1. The Community financial contribution referred to in Article 1 shall be paid on the basis of the following elements:(a) an application submitted in accordance with Annexes II and III within the deadline laid down in paragraph 2 of this Article;(b) the supporting documents referred to in Article 3(1), including an epidemiological report on each holding where animals were slaughtered and destroyed, as well as a financial report;(c) the results of the in situ checks carried out by the Commission, referred to in Article 6.The documents referred to in (b) must be made available for the in situ audits carried out by the Commission.2. The application referred to in 1(a) must be submitted in the form of a computer file in line with Annexes II and III within 30 calendar days of the date of notification of this Decision. If this deadline is not met, the Community financial contribution shall be reduced by 25 % per month of delay.Article 6In situ checks performed by the CommissionThe Commission, in collaboration with the German authorities, may perform in situ checks relating to the implementation of the measures referred to in Article 1 and the associated expenditure.Article 7RecipientsThis Decision is addressed to the Federal Republic of Germany.Done at Brussels, 3 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 39, 17.2.1996, p. 5.ANNEX IEligible expenditure, as referred to in Article 4(1)1. Costs associated with the slaughter of the animals:(a) wages and remuneration for slaughterhouse workers;(b) consumables (bullets, T61, tranquillisers, etc.) and specific equipment used for the slaughter;(c) equipment used for the transportation of animals to the slaughterhouse.2. Costs associated with the destruction of the animals:(a) rendering: the transportation of the carcasses to a rendering plant, the processing of carcasses in the plant and the destruction of the meat meal;(b) burial: personnel specifically employed, equipment specially hired for the transportation and burying of carcasses and the products used for disinfecting the holding;(c) incineration: personnel specifically employed, fuel or other materials used, equipment specially hired for the transportation of carcasses and the products used for disinfecting the holding.3. Costs associated with cleaning, disinfecting and disinsectisation of holdings:(a) products used for cleaning, disinfecting and disinsectisation;(b) wages and remuneration for staff employed to do this job.4. Costs associated with the destruction of contaminated feed:(a) reimbursement of purchase price of feed;(b) destruction of feed.5. Costs associated with compensation, at market value, for the destruction of contaminated equipment. Costs associated with the reconstruction or renovation of farm buildings and infrastructure are not eligible.ANNEX II>PIC FILE= "L_2003168EN.003102.TIF">ANNEX III>PIC FILE= "L_2003168EN.003202.TIF">